Citation Nr: 1504307	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-40 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1955 to May 1959 and from June 1959 to August 1974.  He died in October 1996.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2007, June 2008, and February 2009 from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2010, the Appellant testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Evidence has been received subsequent to the final consideration of the claims by the RO, but the Veteran waived RO consideration of that evidence in a January 2015 submission.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2014).

In March 2011, the Board remanded this matter for further development of the record with specific instructions regarding development and documentation of efforts to obtain relevant information.  The Board finds that there has been substantial compliance with its remand instructions and the claim is ready for disposition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  In any event, the resolution of this matter is wholly favorable to the Appellant, so any deficiencies in compliance with the remand instructions have not been prejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran's death certificate and treatment records relating to his final illness indicate that the immediate cause of his death was diffuse gastrointestinal hemorrhage due to or as a result of thrombocytopenia due to or as a consequence of chronic myelomonocytic leukemia (CMML) with blast transformation.

2.  The Veteran had service in Vietnam, so was presumptively exposed to herbicide agents, including Agent Orange; during his active service, the Veteran was an aircraft mechanic who, at least as likely as not, was exposed to toxins such as cleaning fluids, hydraulic fluid, and jet fuel over a period of many years.

3.  The Veteran's CMML was, at least as likely as not, etiologically related to his exposure to toxic substances during his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to claimants with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  As the Board's decision is favorable to Appellant, no additional notice or development is required.

Appellant claims that chronic myelomonocytic leukemia (CMML) with blast transformation was a primary or contributing causes to the death of the Veteran, her spouse.

The law provides DIC benefits for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

The Veteran's death certificate and treatment records relating to his final illness indicate that the immediate cause of his death was diffuse gastrointestinal hemorrhage due to or as a result of thrombocytopenia due to or as a consequence of chronic myelomonocytic leukemia (CMML) with blast transformation.  Therefore, the Board finds that, as the Appellant alleges, CMML was a contributory cause of the Veteran's death.  See 38 C.F.R. § 3.312(c).

The determinative medical issue, therefore, is whether the Veteran's CMML was etiologically related to his active service.

The Veteran was a decorated veteran who honorably served during the Vietnam War as an aircraft mechanic.  The record establishes that the Veteran served in the waters offshore the Republic of Vietnam, but do not definitively establish that the Veteran served in the Republic of Vietnam.  However, the record contains evidence, including evidence submitted by the Appellant in December 2014 as well as her testimony at the October 2010 Board hearing, that the conditions of the Veteran's service involved duty or visitation in the Republic of Vietnam.  The evidence is at least in equipoise on this issue, so the Board finds that the Veteran had service in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  The Veteran's service in Vietnam creates a presumption that he was exposed to one of the relevant herbicide agents.  See 38 U.S.C.A. § 1116(f); see also 38 C.F.R. § 3.307(a)(6)(iii).  The diseases presumptively associated with herbicide exposure do not include CMML, but do include "all chronic B-cell leukemias (including but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)" and "multiple myeloma".  38 C.F.R. § 3.309(e) (2014).  Because the medical evidence of record did not establish whether CMML is or is not a type of chronic B-cell leukemia or multiple myeloma, the Board sought an opinion from a VHA physician to resolve those medical questions.  Unfortunately, the opinion obtained failed to resolve whether CMML may or may not be classified as a form of multiple myeloma.  See October 2014 VHA Opinion Letter.

Ordinarily, this would require a remand or a request for a clarification from the VHA physician.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, subsequent to receiving this opinion, the Veteran's representative provided a wholly favorable opinion from a private physician.  See December 2014 Private Opinion Memo.  Because the Board finds that the private opinion places the evidence on the determinative medical issues at least in equipoise, further development of the record is not necessary and could not benefit the Appellant.

Briefly, the private physician opined in her December 2014 memorandum that the specific etiology of CMML is unknown but that "exposure to occupational and environmental carcinogens, ionizing radiation, and cytotoxic agents has been associated [with CMML] in some cases."  The private physician noted that CMML has been classified as a myelodysplastic syndrome (MDS) and as myelodysplastic / myeloproliferative neoplasms (MDS/MPN).  She cited studies indicating that aircraft maintenance personnel were often, perhaps typically, exposed to benzene and that low-level exposure to benzene was associated with an increased risk of MDS.  The private physician opined that, because the Veteran was likely exposed to benzene during his duties as an aircraft mechanic, low-level exposure to benzene is associated with an increased risk of MDS, CMML is classified as MDS, and the time lag between the Veteran's exposure to toxins and onset of CMML is consistent with an etiological relationship, it is at least as likely as not that the Veteran's exposure to toxins during his active service was a contributory caused of his CMML. 

The Board finds that the December 2014 private opinion is factually well-grounded, contains a thorough rationale, and, so, is entitled to significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In addition, the record contains a favorable August 2008 opinion from the Veteran's treating physician.  The reasoning and analysis of that private physician is consistent with the December 2014 private opinion letter, though without as much detail and discussion of the relevant medical literature.  The Board finds the favorable opinions, particularly in combination, have significant probative weight.  Nieves-Rodriguez, 22 Vet. App. at 302-304 (describing factors to be considered in assigning probative weight to medical opinions).

The contrary October 2014 opinion of the VHA physician is based, in part, on the assumption that the Veteran was not exposed to "radiation or other chemicals that could predispose him to [the] group of diseases" including CMML.  The private physician directly addressed that assumption in her December 2014 opinion and the Board finds her analysis more thorough and more persuasive, particularly given the Veteran's occupational specialty.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 

In any event, the VA system is "veteran-friendly" and "non-adversarial."  Evans v. Shinseki, 25 Vet. App. 7, 14 (2011).  Therefore, "when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin...or any other point, such doubt will be resolved in favor of the claimant."  38 C.F.R. § 3.102.  Applying these standards to each factual, medical and legal issue, the Board finds that the evidence establishes that the Veteran was exposed to carcinogenic toxins during his active service and that his exposure to toxins caused or contributed to his later development of CMML.  As discussed above, the Board has also found that the Veteran's CMML caused or contributed to his unfortunate death in October 1996.  See 38 C.F.R. § 3.312.

The preponderance of the evidence is in favor of Appellant's claim; consequently application of the benefit of the doubt doctrine is unnecessary.  Appellant's claim of entitlement to service connection for the Veteran's cause of death is granted.  38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.102, 3.312.

ORDER

Entitlement to service connection for the Veteran's cause of death is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


